Title: Abigail Adams to John Adams, 24 May 1794
From: Adams, Abigail
To: Adams, John


          
            my dearest Friend
            Quincy May 24th 1794
          
          Yours of the 17th came this day to me I do not know to what to ascribe the failure of my letters unless our son forgot to put them into the post office. I wrote you twice upon the very week of which you complain; & tho I have not faild writing to you once a week ever since you left me, I have not very often written twice, but some Buisness that week occurd which I wanted your opinion of. That

Morton is chosen a Rept is not more disgracefull to Boston, than that some others hold a seat there, or than Austin is to the senate but in concequence of their having such Men, they have as a Town, much less weight in the Legislature than they used to have, and the Fœderalists may blame themselves for their careless Supineness. I never approved of the measures adopted by them with respect to the choice of Govenour—but they must have been much misrepresented to you. the contest if it may be calld one was only between two candidates, & that maintaind with more Decency & decorum than any Election in any state out of N England. not a tenth part of the opposition to either which upon several Elections I have known take place with respect to Hancock and as to the report of free Negroes voting, I take it upon me to say tis Idle and false, as I never heard a syllable of it. if you had been here you would have been surprizd to find how little bustle there was about the matter. the people were generally disposed to support mr Adams, (as the full vote he obtaind will prove) either as Govenour or Leiut Govenour—and tho’ there was some News paper strictures and Bilingsgate, yet there was very little of it. I suppose some of the stories, have been fabricated to keep our virtuous Southern Brethren in countanance. Boston has behaved very well in many respects, during the whole of these troublesome times, and their democrats have not gone such lengths as in New York or Philadelphia. Jarvis frets & Austin clamours, scolds & writes in the Chronical abuse upon the Government and its Friends: yet in Boston all know who & what he is, and tis very little regarded. it appears to be the General wish that the Embargo may be continued. if you should stay into June & be in a situation to do it I should like whilst flower is low to have a couple Barrels of more flower, that Brisler Sent me is very fine—
          I received a Book and letter for you to day the Book is dedicated to you & is the History of the County of worcester by Revd peter Whitney of Northborough the Letter is short and handsome the dedication, may rather be calld an inscription, after the Name and tittles of office, is added, “this History intended to promote the knowledge of a part of his Native commonwealth is inscribed with all respect By his most obedient Humble Servant &c”
          I have been much gratified in reading it. as you return home I wish you would get one of Thomas’s Bibles. he has printed three Editions and is prepareing to print two others—
          the weather is cooler to day, a small shower yesterday in Boston &

Cambridge of which we got not a drop, has however coold the air. God Grant it may be our turn soon, or Man & Beast will suffer Hay is very generally expended, and the drought raises the price prodigiously—
          I am my dearest Friend with the fond hope of giving you more than the Fraternal embrace, even that of an affectionate wife ever / yours
          
            A Adams—
          
        